     LOCAL FORM FOR A CHAPTER 13 PLAN UNDER FEDERAL RULE OF BANKRUPTCY PROCEDURE 3015.1 AND
                                  ADMINISTRATIVE ORDER NO. 17-04

                                                         UNITED STATES BANKRUPTCY COURT
                                                       FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE:

            Janey Rae Cascaddan                                                        CASE NO. 18-22299
                                                                                       CHAPTER 13
S.S.#      xxx-xx-9265                                                                 JUDGE
                                                                                                       PLAN SUMMARY
                                                                                                 For informational purposes only.
                                                                                       ACP: 36 Months
                                                                                       Minimum Plan Length: 36 Months
                                                                                       Plan payment: $ 204.00 per Month
                                                                                       Minimum dividend to Class 9 Creditors $ 0.00
            Debtor(s)
                                                                                       Percentage of Tax Refunds committed 100%
__________________________________/


                                                                      CHAPTER 13 PLAN
                                         [X] Original                OR [ ]Pre-Confirmation Modification #

I.    NOTICES
TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND
BECOME BINDING WITHOUT FURTHER NOTICE OR HEARING UNLESS A TIMELY WRITTEN OBJECTION IS
FILED. READ THIS DOCUMENT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF AN ATTORNEY.
   Debtors must check one box on each line to state whether or not the Plan includes each of the following items:
 A. Nonstandard Provisions set out in Section IV. Under Federal Rule        Included                  Not included
     of Bankruptcy Procedure 3015(c), a “nonstandard provision”
     means a provision that is not otherwise included in the approved
     form for a Chapter 13 Plan in the Eastern District of Michigan.

 B.     A limit on the amount of a secured claim based on a valuation of Included Not included
        the collateral for the claim.
 C.     Avoidance of a security interest or lien.                        Included Not included
         IF AN ITEM IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS
         VOID EVEN IF OTHERWISE INCLUDED IN THE PLAN.
         ANY “NONSTANDARD PROVISION” THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.
         IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY “NONSTANDARD
         PROVISIONS”, ANY “NONSTANDARD PROVISIONS” IN THIS PLAN (INCLUDING ANY OTHERWISE
         SPECIFICALLY LISTED IN SECTION IV) ARE VOID.
THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS
WHICH MAY BE FOUND AT WWW.13EDM.COM or WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR'S COUNSEL
UPON WRITTEN REQUEST.

II. APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND
    ELIGIBILITY FOR DISCHARGE:
      A.       Debtor’s Current Monthly Income is less than or equal to the applicable State median income. Debtor’s Applicable
            Commitment Period is 36 months. Debtor’s Plan Length shall be 36 months from the date of entry of the Order Confirming
            Plan. This is a minimum Plan length. If the Plan has not been completed in the minimum Plan length, the Plan length shall
            be extended as necessary for completion of the requirements of the Plan; provided that in no event will the Plan term

Local Form 10-24-17 V 1
                                                                                 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                18-22299-dob                  Doc 11            Filed 12/17/18       Entered 12/17/18 09:24:41         Page 1 of 8
            continue beyond 60 months from the date of entry of the Order Confirming Plan. See Paragraph J of the Additional Terms,
            Conditions and Provisions for additional information regarding Completion of Plan.
      B. Debtor’s plan payment amount is $204.00 per month.
      C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional information
         regarding Tax Refunds and Tax Returns.
 FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more than one box is
 checked, paragraph 2 shall apply:
 1.     Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any future Tax
     Refunds

 2.       Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not include a
       pro-ration for anticipated Tax Refunds. Debtor will remit 50% of all Federal and State Tax Refunds that debtor receives or is
       entitled to receive after commencement of the case.

 3.        Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a proration for
       anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal and State Tax Refunds that debtor receives or is entitled
       to receive after commencement of the case to the extent the Refund exceeds the sum of twelve times the amount of the Federal
       and State Tax Refund pro-ration shown in Schedule I.

      D. NA
      E. NA

III. DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions
     and Provisions for additional information regarding the order in which claims are to be paid.
      A. Class One – TRUSTEE FEES as determined by statute.
      B. Class Two – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:
            1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
                 a.     In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of $ 3,500.00 for
                        services rendered plus $ 0.00 for costs advanced by Counsel, for total Attorney Fees and Costs of
                        $ 3,500.00 through the Effective Date of the Plan. The total Attorney Fees and Costs less the sum paid to Counsel
                        prior to the commencement of this case as reflected in the Rule 2016(b) Statement leaving a net balance due of
                        $ 3,500.00 , will be paid as an Administrative Expense Claim; or

                 b.     Request an award of compensation for services rendered and recovery of costs advanced by filing a separate
                        Application for Compensation for services rendered up through the date of entry of the Order Confirming Plan
                        pursuant to 11 USC §327 and §330. If Counsel elects to file a fee application pursuant to this sub-paragraph, the
                        Trustee shall escrow $0.00 for this purpose. See Paragraph B of the Additional Terms, Conditions and Provisions
                        for additional information.

            2. POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and Provisions
               for additional information.
            3. RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor                                     has retained or
               intends to retain the services of (name of person to be retained) as (capacity or purpose for retention) to perform
               professional services post-petition with fees and expenses of the professional to be paid as an Administrative Expense.
               See Paragraph C of the Additional Terms, Conditions and Provisions for additional information.
            4. OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court
               pursuant to 11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the Additional Terms,
               Conditions and Provisions for additional information.

      C. CLASS THREE – SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND
         TREATED AS UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the
         Additional Terms, Conditions and Provisions for additional information. NA
      D. CLASS FOUR - SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND
         THE LENGTH OF THE PLAN. 11 USC §1322(b)(5).
Local Form 10-24-17 V 1
                                                                                 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy

                18-22299-dob                  Doc 11            Filed 12/17/18       Entered 12/17/18 09:24:41   Page 2 of 8
            Class 4.1          Continuing Payments on a claim secured by the debtor's principal residence that come due on and after
                               the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional Terms,
                               Conditions and Provisions for additional information). NA
            Class 4.2          Pre-Petition Arrearages on a claim secured by the debtor's principal residence to be paid by Trustee:
                               Those amounts which were due as of the filing of the Order for Relief: NA
            Class 4.3     Continuing Payments other than on a claim secured by the debtor's principal residence that come due on
                          and after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the
                          Additional Terms, Conditions and Provisions for additional information).
                 Creditor                           Collateral                   Monthly Payment          Direct or Via Trustee
         Credit Union One*                                           2012 Scion                         240.00                            Direct
            * 84 Mo Term @ 4.9%; Paid off 06/2022

            Class 4.4          Pre-Petition Arrearages other than on a claim secured by the debtor's principal residence to be paid by
                               Trustee: Those amounts which were due as of the filing of the Order for Relief: NA

      E. CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE
         PLAN DURATION. (See Paragraph H, Paragraph L, Paragraph O, and Paragraph S of the Additional Terms, Conditions
         and Provisions for additional information).
            Class 5.1. Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments. 11 USC
                       §1325(a)(5)(B): NA
            Class 5.2. Secured Claims not excluded from 11 USC §506 not to be paid Equal Monthly Payments. 11 USC
                      §1325(a)(5)(B): NA

            Class 5.3. Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of 11 USC §1325(a)(9)
                      to be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B). NA

            Class 5.4. Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of 11 USC §1325(a)(9)
                      not to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B). NA

            Class 5.5. Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and Provisions for additional
                      information).
The debtor(s) surrenders debtor’s interest in the following collateral. Any allowed unsecured claim remaining after disposition of the
collateral will be treated as a Class 9 General Unsecured Creditor.
                        Creditor Name                                                               Description of Collateral
                          Wildfire CU                                                                2016 Honda Ruckus
      F. CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): Debtor
         assumes the executory contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the Additional
         Terms, Conditions and Provisions for additional information). NA

      G. CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).
            Class 7.1. Domestic Support Obligations: Continuing Payments that come due on and after the date of the Order for
                       Relief:
                               Creditor                                           Monthly Payment                      Direct or Via Trustee
                               -NONE-

            Class 7.2. Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:
                                                                                                    Estimated Average
                            Creditor                                      Arrears Amount            Monthly Payment               Direct or Via Trustee
                            -NONE-

            Class 7.3. All Other Priority Unsecured Claims [11 U.S.C. §1322(a)(2)]
                               Creditor                                               Amount                           Direct or Via Trustee
 City of Saginaw Income Tax Office*                                                   385.00                                    Trustee
Local Form 10-24-17 V 1
                                                                                       3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                18-22299-dob                  Doc 11            Filed 12/17/18             Entered 12/17/18 09:24:41             Page 3 of 8
                               Creditor                                      Amount                             Direct or Via Trustee
 Internal Revenue Service*                                                   1,500.00                                 Trustee
 Michigan Department of Treasury*                                             250.00                                  Trustee
 State of Michigan*                                                           384.00                                  Trustee
      * Estimated

      H. CLASS EIGHT – SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee):
         (See Paragraph M of the Additional Terms, Conditions and Provisions for additional information):
               Creditor                                        Amount                 Interest Rate       Reason for Special Treatment
               -NONE-

      I.    CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of the Additional Terms,
            Conditions and Provisions for additional information.

      The plan shall pay the Unsecured Base Amount.

IV. Nonstandard Plan Provisions:
               ANY "NONSTANDARD PROVISION" THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND
               SPECIFICALLY STATED IN THIS SECTION IS VOID.

                A.
                B.
                C.
                D.
                E.

I, Michael J Shovan P43362, Attorney for Debtor (or Debtor if not represented by an attorney), certify that this Plan contains
no "Nonstandard Provisions" other than those set out in Section IV above.

 /s/ Michael J Shovan                                                                 /s/ Janey Rae Cascaddan
 Michael J Shovan P43362                                                              Janey Rae Cascaddan
 Attorney for Debtor                                                                  Debtor
 6620 Weiss Road
 Saginaw, MI 48603
 Street Address
 Saginaw , MI 48603-0000                                                              Joint Debtor
 City, State and Zip Code
 ecf@bk-doctor.com
 E-Mail Address                                                                       12/03/2018
 (989) 847-6030 Voice, Text & Fax                                                     Date
 Phone Number




Local Form 10-24-17 V 1
                                                                                 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

                18-22299-dob                  Doc 11            Filed 12/17/18       Entered 12/17/18 09:24:41          Page 4 of 8
                                                                           ATTACHMENT 1
                     LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                                               DEBTOR'S
                                                     FAIR MARKET                               SHARE OF       EXEMPT           NON-EXEMPT
        TYPE OF PROPERTY                                VALUE                   LIENS           EQUITY        AMOUNT             AMOUNT

     PERSONAL RESIDENCE                                                  0.00           0.00           0.00             0.00                     0.00


 REAL ESTATE OTHER THAN
                                                                         0.00           0.00           0.00             0.00                     0.00
   PERSONAL RESIDENCE

   HHG/PERSONAL EFFECTS
                                                                     3,400.00           0.00       3,400.00       2,900.00                    500.00
           (total)


            JEWELRY (total)                                           500.00            0.00        500.00            500.00                     0.00


     CASH/BANK ACCOUNTS
                                                                      810.00            0.00        810.00            810.00                     0.00
            (total)

 2016 Honda Ruckus 1100 miles                                        1,500.00      1,500.00            0.00             0.00                     0.00



 2012 Scion XD                                                       8,500.00     10,000.00            0.00             0.00                     0.00



 Acorn Mutual Fund Account                                            142.00            0.00        142.00            142.00                     0.00

 Rock Your Locks LLC - Salon &
 Spa                                                                     1.00           0.00           1.00             1.00                     0.00
 100 % ownership

 IRA: Acorn Roth IRA                                                  201.00            0.00        201.00            201.00                     0.00


 Term Life Policy
                                                                         1.00           0.00           1.00             1.00                     0.00
 Beneficiary: SEDC

 Misc equipment used in the
                                                                      500.00            0.00        500.00            500.00                     0.00
 salon

 Normal tools of trade used on
                                                                      500.00            0.00        500.00            500.00                     0.00
 salon business



                         Amount available upon liquidation                                                        $                             0.00

                         Less administrative expenses and costs                                                   $                             0.00

                         Less priority claims                                                                     $                             0.00

                         Amount Available in Chapter 7                                                            $                             0.00



Local Form 10-24-17 V 1
                                                                                  5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

                18-22299-dob                  Doc 11            Filed 12/17/18        Entered 12/17/18 09:24:41       Page 5 of 8
                                                                         ATTACHMENT 2

                                                           CHAPTER 13 MODEL WORKSHEET
                                                       LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M
 1.          Proposed length of Plan:                                   36      months

 2.          Initial Plan Payment:
                                                                                             $204.00 per month x 2 months = $408.00

             Additional
 3.          Payments:                  $204.00                 per mo x 36 =                                                         $7,344.00

 4.          Lump sums payments                                                                                                             $0.00

 5.          Total to be paid into Plan (total of lines 2 through 4)                                                                  $7,752.00

 6.          Estimated disbursements other than to Class 9 General Unsecured Creditors

             a. Estimated Trustee Fees                                                        $426.00 5.5%

             b. Estimated Attorney Fees and costs through
                confirmation of plan                                                        $3,500.00

             c. Estimated Attorney Fees and costs post-confirmation
                through duration of Plan                                                        $0.00

             d. Estimated fees of other Professionals                                           $0.00

             e. Total mortgage and other continuing secured debt
                payments                                                                        $0.00

             f. Total non-continuing secured debt payments
                (including interest)                                                            $0.00

             g. Total priority claims                                                       $2,522.00 Est.

             h. Total arrearage claims                                                          $0.00
             Total disbursements other than to Class 9 General Unsecured Creditors
 7.          (Total of lines 6.a through 6.h)                                                                            $              6,448.00

             Funds estimated to be available for Class 9 General Unsecured Creditors
 8.          (Line 5 minus Line 7)                                                                                 $                    1,304.00

             Estimated dividend to Class 9 General Unsecured Creditors in Chapter 7 proceeding
 9.          (see Liquidation Analysis on page 6)                                                                  $                          0.00



COMMENTS:




Local Form 10-24-17 V 1
                                                                                 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

                18-22299-dob                  Doc 11            Filed 12/17/18       Entered 12/17/18 09:24:41         Page 6 of 8
                                                          UNITED STATES BANKRUPTCY COURT
                                                           EASTERN DISTRICT OF MICHIGAN

                                                                                           CHAPTER 13
 In re:      Janey Rae Cascaddan
                                                                                                            18-22299
                                                                            ,              CASE NO:
                                      Debtor(s).                                           JUDGE            Daniel S. Opperman
                                                                            /

                                                                     ORDER CONFIRMING PLAN

        The Debtor(s)' Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the plan
was held after due notice to parties in interest. Objections, if any, have been resolved. The Court hereby finds that each of
the requirements for confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a) are met.

            Therefore, IT IS HEREBY ORDERED that the Debtor(s)' Chapter 13 plan, as last amended, if at all, is confirmed.

        IT IS FURTHER ORDERED that the claim of Michael J Shovan P43362 , Attorney for the Debtor(s), for the
allowance of compensation and reimbursement of expenses is allowed in the total amount of $ 3,500.00 in fees and
$ 0.00 in expenses, and that the portion of such claim which has not already been paid, to-wit: $ 3,500.00 shall be paid by
the Trustee as an administrative expense of this case.

       IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of insurance on all property of the
Debtor(s) and this estate as required by law and contract.

         All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 USC §502(a), and the
Trustee is therefore ORDERED to make distributions on these claims pursuant to the terms of the Chapter 13 plan, as well
as all fees due the Clerk pursuant to statute.

            IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

      The Debtor(s) shall remit       % of all tax refunds to which Debtor(s) is/are entitled during the pendency of the Plan
      and shall not alter withholdings without Court approval.

      The Debtor(s)' Plan shall continue for no less than                              months.

      The claim of                                                         shall be paid in accordance with its duly filed claim unless
      otherwise ordered by the Court.

      The Debtor(s)' Plan payments shall be increased to $                               per                   effective the          day
      of                 , 20 .

      Creditor's rights to object to the last filed Amended Plan are preserved until                                              .

      Other:

Objections Withdrawn
For Creditor
For Creditor

Approved:


 Chapter 13 Standing Trustee                                                          Michael J Shovan P43362
                                                                                      Attorney for Debtor(s)



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

                18-22299-dob                  Doc 11            Filed 12/17/18     Entered 12/17/18 09:24:41           Page 7 of 8
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Janey Rae Cascaddan                                                                           Case No.   18-22299
                                                                                 Debtor(s)                Chapter    13



                                                                 CERTIFICATE OF SERVICE


I hereby certify that on 12/17/2018, a copy of                         DEBTOR'S ORIGINAL CHAPTER 13 PLAN & PROPOSED OCP          was served

electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed on the

matrix including the debtor at her address of record.



                                                                               /s/ Michael J Shovan
                                                                               Michael J Shovan P43362
                                                                               Michael J. Shovan
                                                                               6620 Weiss Road
                                                                               Saginaw, MI 48603
                                                                               (989) 847-6030 Voice, Text & Fax
                                                                               ecf@bk-doctor.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                18-22299-dob                  Doc 11            Filed 12/17/18     Entered 12/17/18 09:24:41          Page 8 of 8
